The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 30, 2014

                                      No. 04-14-00244-CR

                                         Isaiah MATA,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8191
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file his pro se brief is granted. We order the
brief due January 21, 2015. Appellant is advised that no further extensions will be granted.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court